Littlejohn, Acting Judge:
Defendant-Appellant, Eric Douglas Lowry (Lowry), was charged with and convicted of the murder of John Thrower (Thrower). The trial judge charged the law of murder and self-defense but refused to charge the law of voluntary manslaughter. The jury found Lowry guilty of murder. Lowry appeals. We affirm.
ISSUE
The sole issue for determination by this Court is whether the judge erred in refusing to instruct the jury on the law of manslaughter.
Requirements that a proposition of the law be charged depend entirely upon the facts of the case. Our courts have held that a lesser-included offense instruction, such as manslaughter in a murder case, is required by due process only when the evidence warrants such instruction. State v. Atkins, 293 S.C. 294, 360 S.E. (2d) 302 (1987). We examine the facts to determine whether the requested instructions should have been given.
*535FACTS
On the afternoon of December 22,1990, Lowry, Terry Gore and other friends were drinking beer outside Brandon’s Grocery in York. The deceased Thrower came walking down the street toward Lowry berating and yelling at him. Thrower, who weighed about three hundred pounds, was mad with Lowry because he believed that Lowry was trying to get him sent to prison for twenty-five years for dropping Pee Wee Gwin on his head.
As the two argued outside the store, Thrower is said to have gotten “up in [Lowry’s] face and the two bumped chests.” Thereafter Thrower left going inside the store. Lowry remained outside, loaded his pistol, and fired one bullet to try it out into a sign on or near the premises. According to the testimony of the store operator, Lowry entered the store about three minutes later where the argument continued.
The evidence is in conflict as to whether Thrower, who was unarmed, invited Lowry to go outside to settle the problem or whether Lowry, who was armed, invited Thrower to go outside to settle the dispute. There is evidence that Thrower got up from where he was sitting and “started walking toward [Lowry] and asked him if he wanted to take it outside,” and that Thrower advanced within arms length of Lowry before Lowry pulled his gun and shot Thrower through the heart. Thrower, who had been drinking considerably, fell face down on the floor of the store, obviously helpless. Lowry then shot him in the back of the head using vile language indicative of malice as he did so. Either the bullet in the heart or the bullet in the back of the head was sufficient to cause death.
There was no sufficient legal provocation to reduce the wrongful killing from murder to voluntary manslaughter, but assuming that there was sufficient legal provocation for the initial firing into the heart, there was certainly no sufficient legal provocation to warrant the firing of a second bullet into the head of a man who lay helpless on the floor.
DISCUSSION
Voluntary manslaughter is usually defined as the unlawful killing of a human being in sudden heat of passion upon a sufficient legal provocation.
In discussing the issue, the Supreme Court of South Car*536olina in State v. Gardner, 219 S.C. 97, 64 S.E. (2d) 130 (1951) said:
... In determining whether the act which caused death was impelled by heat of passion or by malice, all the surrounding circumstances and conditions are to be taken into consideration, including previous relations and conditions connected with the tragedy, as well as those existing at the time of the killing. . . . Our decisions are uniformly to the effect that where death is caused by the use of a deadly weapon, words alone, however opprobrious, are not sufficient to constitute a legal provocation. [Cites Omitted]
We find no evidence in the record to justify a finding of a legal provocation as required by law of voluntary manslaughter. The evidence as recited hereinabove certainly warrants a finding of malice on the part of Lowry. He loaded his gun, tried it out, went in the store to pursue the argument, and shot Thrower in the chest. After the first fatal bullet was fired, a second bullet was also fired into the back of the head of aman who lay helpless on the floor.
Implicit in the jury’s verdict is a finding that Lowry did not kill in self-defense. Also implicit in the jury verdict is a finding that the killing was accompanied by malice.
The view taken by the judge and our affirmance finds support in cases heretofore decided by the Supreme Court of South Carolina.
In State v. Gandy, 283 S.C. 571, 324 S.E. (2d) 65 (1984), the defendant was convicted of murder. The sole issue submitted to the Supreme Court was whether the trial judge erred in failing to charge the law of involuntary manslaughter. The Court said:
The trial judge charged the jury on the law of murder and voluntary manslaughter. The jury returned with a verdict on the murder charge; therefore, it is clear that malice was found at the time of the killing. Having found malice, the jury could not have returned any verdict on manslaughter, voluntary or involuntary.
By a similar reasoning, the jury herein having found that *537Lowry did not kill in self-defense and having found that the killing was accompanied by malice, we find no error.
Affirmed.
Gardner, J., concurs.
Goolsby, J., dissents (in separate opinion).